Citation Nr: 1434085	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to higher initial disability ratings for mechanical thoracolumbar muscle strain associated with chronic recurrent left shoulder dislocation, status post Bankart capsular reconstruction, residuals supraspinatous tendonopathy and laxity (minor), currently rated as noncompensable (0 percent) since August 9, 2006, and 10 percent since September 23, 2013 (hereafter lumbar spine disability).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to August 1987.

The Veteran's initial rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for the Veteran's mechanical thoracolumbar muscle strain.  The Veteran was assigned a noncompensable (0 percent) disability rating, retroactively effective from August 9, 2006, the date of his secondary service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in November 2010, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in May 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  

In his Substantive Appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In an August 2012 letter, he was notified that his hearing had been scheduled for September 2012.  In a subsequent September 2012 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2013).

At the RO level, the RO in Lincoln, Nebraska, has jurisdiction over the appeal.

In August 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the Agency of Original Jurisdiction (AOJ) issued a Supplemental SOC (SSOC) in January 2014, which increased the disability rating for the lumbar spine disability to 10 percent.  The 10 percent rating was made retroactively effective from September 23, 2013, the date of a VA examination.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 


FINDINGS OF FACT

1.  Service connection for a low back disability was granted by the RO on the basis of aggravation by the service connected left shoulder disability; a baseline evaluation of 0 percent is warranted.

2.  Prior to September 23, 2013, the Veteran's lumbar spine disability was manifested by pain, tenderness, and muscle spasms, but was not manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or ankylosis.

3.  Since September 23, 2013, the Veteran's lumbar spine disability has been manifested by muscle spasms or guarding severe enough to result in an abnormal gait but not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2013, the criteria for a 10 percent initial disability rating, but no higher, for the Veteran's lumbar spine disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  Since September 23, 2013, the criteria for a 20 percent initial disability rating, but no higher, for the Veteran's lumbar spine disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a lumbar spine disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in August 2006 before the grant of service connection for the lumbar spine disability was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in September 2013.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had in September 2013.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records.  These records were obtained and associated with his Virtual VA paperless claims file.  Finally, as directed by the remand, the AOJ readjudicated the Veteran's initial rating claim in the January 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a noncompensable (0 percent) evaluation since August 9, 2006, and a 10 percent evaluation since September 23, 2013, for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237, which refers to the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

As a preliminary matter, the Board observes that service connection for the Veteran's low back disability was granted on the basis of aggravation by the service connected left shoulder disability.  See February 2010 rating decision.  While the December 2009 VA examiner (in a January 2010 addendum) found that the Veteran's baseline level of the spine was pain for some time prior to the onset of aggravation "however, the exact or proximate level cannot be determined," the RO assigned a baseline evaluation of 10 percent before aggravation based on "painful motion."  The Board disagrees.  As the examiner was unable to give an approximate value of the degree of disability, the Board finds that the benefit of the doubt should be resolved in the Veteran's favor and a baseline evaluation of 0 percent should be assigned.  

Next, the Board will begin by addressing the initial disability rating in effect from August 6, 2006, to September 22, 2013.  Following a complete review of the claims file, the Board finds that the Veteran is entitled to a disability rating of 10 percent for his service-connected lumbar spine disability, prior to September 23, 2013.  38 C.F.R. § 4.71a, DC 5237.  Specifically, the Veteran is entitled to a rating of 10 percent under DC 5237 because, prior to September 23, 2013, the Veteran's lumbar spine disability was manifested by pain, tenderness, and muscle spasms that did not result in an abnormal gait or abnormal spinal contour.  Id.  Specifically, in May 2009 and July 2009 private treatment records, the Veteran was found to have muscle spasms and tenderness in his lumbar spine.  The May 2011 VA examination and May 2009 and December 2011 VA treatment records also document muscle spasms in the Veteran's lumbar spine.  Further, throughout his appeal, the Veteran has reported low back pain.  This evidence warrants a 10 percent rating prior to September 23, 2013, under 38 C.F.R. § 4.71a, DC 5237.  

However, prior to September 23, 2013, the Veteran is not entitled to a disability rating in excess of 10 percent for his lumbar spine disability.  The evidence of record does not establish that the Veteran's service-connected lumbar spine disability has been manifested by the following symptoms so as to warrant a higher disability rating:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, ankylosis of the spine.  38 U.S.C.A. § 4.71a, DC 5237.

Specifically, regarding forward flexion, at the December 2009 VA spine examination, the Veteran's forward flexion of his lumbar spine was to 85 degrees, even with consideration of his pain.  (Additional functional loss is addressed below.)  At his May 2011 VA examination, the Veteran's forward flexion of his lumbar spine was to 85 degrees, with pain.  Additionally, in a May 2012 VA treatment record, the physician found that the Veteran had full range of motion of his back.  The Board notes that the Veteran was provided a VA examination in November 2006, but the Veteran's specific ranges of motion of the lumbar spine were not provided.  The VA and private treatment records do not provide contrary evidence.  Thus, this evidence does not establish forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, to warrant a higher disability rating of 20 percent for the lumbar spine disability prior to September 23, 2013.  38 U.S.C.A. § 4.71a, DCs 5237, 5243.

Regarding combined range of motion, at the Veteran's December 2009 VA spine examination, his ranges of motion of the lumbar spine were as follows:  forward flexion to 85 degrees; extension to 30 degrees; left and right lateral flexion to 20 degrees each; and, left and right lateral rotation to 30 degrees each, all with consideration of the Veteran's pain.  Based on these measurements, his combined range of motion of the lumbar spine was 215 degrees.  At the Veteran's May 2011 VA examination, his ranges of motion of the lumbar spine were as follows:  forward flexion to 85 degrees; extension to 25 degrees; left and right lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and, left lateral rotation to 25 degrees, all with objective evidence of pain upon active ranges of motion of the lumbar spine.  Based on these measurements, his combined range of motion of the lumbar spine was 225 degrees.  Additionally, in a May 2012 VA treatment record, the physician found that the Veteran had full range of motion of his back.  The Board notes that the Veteran was provided a VA examination in November 2006, but the Veteran's specific ranges of motion of the lumbar spine were not provided.  The VA and private treatment records do not provide contrary evidence.  Thus, this evidence does not establish a combined range of motion of the thoracolumbar spine not greater than 120 degrees, to warrant a higher disability rating of 20 percent for the lumbar spine disability prior to September 23, 2013.  38 U.S.C.A. § 4.71a, DC 5237.

Regarding muscle spasms or guarding, while muscle spasms are documented in the record, an abnormal gait or abnormal spinal contour due to these muscle spasms is not documented in the claims file at any point prior to September 23, 2013.  Additionally, the Board notes that the VA Medical Center (VAMC) current diagnosis list documents a diagnosis of thoracogenic scoliosis.  However, there is no evidence of record that muscle spasms or guarding of the lumbar spine caused this scoliosis.  Furthermore, the December 2009 VA examiner, following a physical examination of the Veteran and a review of the claims file, specifically found that the Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner found the Veteran's gait to be normal.  At the May 2011 VA examination, the VA examiner determined that the Veteran had a history of muscle spasms, but his lumbar spine was not currently manifested by muscle spasms or guarding.  The VA and private treatment records do not provide contrary evidence.  Thus, this evidence does not establish muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, to warrant a higher disability rating of 20 percent for the lumbar spine disability prior to September 23, 2013.  38 U.S.C.A. § 4.71a, DC 5237.

Regarding ankylosis, at all of the VA compensation examinations, the Veteran had ranges of motion in his lumbar spine, albeit limited.  This establishes that the Veteran does not have ankylosis of his lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (holding that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  The VA and private treatment records do not provide contrary evidence.  Thus, this evidence does not establish ankylosis of the spine, to warrant a higher disability rating of 20 percent for the lumbar spine disability prior to September 23, 2013.  38 U.S.C.A. § 4.71a, DC 5237.

There is also no evidence in the claims file that bed rest was prescribed by a physician.  Under the regulation, it is not enough that the veteran takes to his bed; rather, a physician must have prescribed the bed rest for the requisite period of time. Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  

In summary, the evidence of record establishes that the Veteran is not entitled to a disability rating in excess of 10 percent for his lumbar spine disability prior to September 23, 2013.  The evidence of record does not establish that the Veteran's service-connected lumbar spine disability was manifested by the following symptoms so as to warrant a higher disability rating:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, ankylosis.  38 U.S.C.A. § 4.71a, DC 5237.

The Board will now address the initial disability rating in effect since September 23, 2013.  Following a complete review of the claims file, the Board finds that the Veteran is entitled to an initial disability rating of 20 percent for his service-connected lumbar spine disability since September 23, 2013.  38 C.F.R. § 4.71a, DC 5237.  Specifically, since September 23, 2013, the Veteran is entitled to a rating of 20 percent under DC 5237 because the lumbar spine disability has been manifested by muscle spasms or guarding resulting in an abnormal gait.  Id.  Specifically, at the September 23, 2013, VA spine examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, found that the Veteran has guarding or muscle spasms of the thoracolumbar spine that are severe enough to result in an abnormal gait.  The Veteran also reported left paralumbar muscular spasms at the September 2013 VA examination.  This evidence warrants a 20 percent rating for the lumbar spine disability since September 23, 2013, under 38 C.F.R. § 4.71a, DC 5237.  

However, the Veteran is not entitled to a disability rating in excess of 20 percent for his lumbar spine disability since September 23, 2013.  The evidence of record does not establish that the Veteran's service-connected lumbar spine disability has been manifested by the following symptoms so as to warrant a higher disability rating:  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 U.S.C.A. § 4.71a, DC 5237.

Specifically, regarding forward flexion, at his September 23, 2013, VA spine examination, the Veteran's forward flexion of his lumbar spine was to 75 degrees, with objective evidence of painful motion beginning at 65 degrees.  The VA and private treatment records do not provide contrary evidence.  Thus, this evidence does not establish forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees much less forward flexion to 30 degrees or less, to warrant a higher disability rating of 40 percent for the lumbar spine disability since September 23, 2013.  38 U.S.C.A. § 4.71a, DC 5237.

Regarding ankylosis, at the September 23, 2013, VA compensation examination, the Veteran had ranges of motion in his lumbar spine, albeit limited.  This establishes that the Veteran does not have ankylosis of his lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (holding that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  The VA and private treatment records do not provide contrary evidence.  Thus, this evidence does not establish ankylosis of the spine, to warrant a higher disability rating of 40 percent since September 23, 2103.  38 U.S.C.A. § 4.71a, DC 5237.

There is also no evidence in the claims file that bed rest was prescribed by a physician.  Under the regulation, it is not enough that the veteran takes to his bed; rather, a physician must have prescribed the bed rest for the requisite period of time. Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  

In summary, the evidence of record establishes that the Veteran is not entitled to a disability rating in excess of 20 percent for his lumbar spine disability since September 23, 2103.  The evidence of record does not establish that the Veteran's service-connected lumbar spine disability was manifested by the following symptoms so as to warrant a higher disability rating:  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 U.S.C.A. § 4.71a, DC 5237.

In forming these decisions, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings under DC 5237.  38 C.F.R. § 4.71a.  

Specifically, at the December 2009 VA examination, the Veteran described flare-ups that occur with cold weather and activity.  He stated that these can last one or two weeks.  The flare-ups cause functional impairment as the Veteran avoids "many activities" during a flare-up.  Upon repetitive motion of the lumbar spine, the Veteran's forward flexion of the lumbar spine was to 70 degrees, with objective evidence of painful motion at 45 degrees.  The Veteran had mild to moderate pain, mild weakness, and fatigue, but no incoordination, upon repetitive motion.  The examiner stated that he could not determine the additional limitation following repetitive use during flare-ups, as this would be speculation, but the Veteran did have additional loss of motion with repetitive use at the examination.  Thus, the Veteran's lumbar spine disability was manifested by pain and forward flexion to 70 degrees, at worst [i.e., 85 degrees minus additional functional loss of 15 degrees on repetitive use notwithstanding that pain began at 45 degrees.]  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively).  Therefore, a 10 percent rating is appropriate for this functional impairment. 

At the VA spine examination in May 2011, the Veteran reported severe, weekly flare-ups that last for hours.  The flare-ups were aggravated by movements, the use of his left arm, bending, lifting, and twisting, and alleviated by heat and water.  The examiner found that the extent of additional limitation of motion or other functional impairment during a flare-up was pain in the Veteran's lumbar spine.  The examiner determined that the Veteran had objective evidence of pain upon active ranges of motion of the lumbar spine and upon repetitive motion of the lumbar spine.  The Veteran did not have any additional limitations after three repetitions of ranges of motions.

At the September 2013 VA examination, the Veteran described flare-ups of the lumbar spine manifested by increased pain, decreased ranges of motion, decreased mobility, and limping.  He stated that the flare-ups occur with overexertion of the lumbar spine, such as bending, lifting, twisting, and prolonged weight bearing.  The Veteran was able to perform repetitive use testing with three repetitions.  In particular, his post-test forward flexion of the lumbar spine ended at 70 degrees.  The examiner found that the Veteran has additional limitation in his ranges of motion of the lumbar spine following repetitive use testing.  The Veteran also had functional loss and/or functional impairment of the lumbar spine manifested by less movement than normal and pain on movement.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the lumbar spine on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  As noted above, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  

The September 2013 VA examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the veteran's claimed spine is used repeatedly over a period of time (beyond the repeated range of motion as performed during this evaluation).   The examiner indicated that he was unable to provide this information in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups" given the fact that the Veteran was not experiencing a flare up at the time of this examination, so an opinion regarding functional ability during a flare-up could not be rendered at this time.  The Board finds the foregoing response adequate.  The examiner found that these determinations could not be made because it was not feasible as the Veteran was not experiencing a flare-up.  All the law requires is that a determination be made if feasible (see DeLuca, 8 Vet. App. at 207 (providing that "these determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination") (emphasis added); here, it is not.  To the extent that it is argued that the case should be remanded for scheduling the Veteran during a flare-up, the Board does not find this feasible.  At the December 2009 VA examination, the Veteran indicated that his flare-ups occurred with cold weather and could last one or two weeks.  Despite December being a cold month and the claimed duration of the flare-ups, the exam still did not manage to capture the Veteran experiencing a flare-up.  At the May 2011 exam, the Veteran described flare-ups that lasted "for hours."  Compensation and Pension exams are scheduled in advance.  The likelihood that an exam can be scheduled on the day and during the hours out of that day the Veteran is experiencing a flare-up does not seem realistically feasible.  The Board finds that the facts here are more akin to Voerth v. West, 13 Vet. App. 117, 122-23 (1999) than Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Thus, the examiner's opinion is in accordance with DeLuca.  Moreover, an award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. 

Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with disability ratings higher than those already assigned.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant higher disability ratings than those already assigned.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher ratings may be warranted for the Veteran's lumbar spine, but finds none are raised by the medical evidence.  

Significantly, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

Furthermore, the Veteran is not entitled to separate ratings for neurological manifestations of the lumbar spine disability other than for which has already been granted.  Initially, the Board notes that the Veteran is already service-connected for radiculopathy of the left lower extremity, as of the recent January 2014 rating decision.  Neither the Veteran nor his representative has expressed disagreement with the rating and effective date assigned.  The record documents the Veteran's complaints of numbness and weakness in both legs at a private treatment visit in September 2010.  However, upon a physical examination of the Veteran, the private physician only diagnosed the Veteran with radiculopathy of the left lower extremity.  Similarly, neurological testing was conducted at the September 2013 VA examination, which revealed the presence of radiculopathy in the left leg only.  The right leg was found to be normal neurologically.  Bowel, bladder, or erectile problems were also not found at any of the VA examinations or in the VA and private treatment records.  The medical evidence does not support any other neurological findings associated with the Veteran's lumbar spine disability.  Thus, for the above stated reasons, the Board finds that the Veteran is not entitled to separate disability ratings for additional neurological manifestations of his service-connected lumbar spine disability.  38 C.F.R. § 4.25.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the schedular criteria for a disability rating of 10 percent, but no higher, for the Veteran's service-connected lumbar spine disability, have been met since the effective date of service connection.  The schedular criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected lumbar spine disability, have also been met since September 23, 2013.  

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's lumbar spine disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the lumbar spine were not severe enough to warrant higher disability ratings than those already assigned.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  At the September 2013 VA spine examination, the Veteran stated he was "self-employed doing construction clean ups on a variable and intermittent basis."  He described the work as "physically exhausting," and reported that he was unable to participate at times because the jobs would require "bending, lifting, twisting, going up and down stairs and prolonged weight-bearing."  Thus, the Veteran was limited to only doing a "few jobs per year."  He worked on average two to three months throughout the course of the entire year.  The only issue before the Board is a higher rating for a low back disability.  The record reflects that service connection is also in effect for a left shoulder disability, neck disability, neurological disorder of the left arm, and bilateral tinnitus.  Neither the Veteran nor his representative has specifically argued that the Veteran is unemployable due to his low back disability.  For these reasons, the Board finds that a claim for TDIU has not been raised.


ORDER

Prior to September 23, 2013, entitlement to an initial disability rating of 10 percent, but no higher, for the lumbar spine disability is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Since September 23, 2013, entitlement to an initial disability rating of 20 percent, but no higher, for the lumbar spine disability is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


